Title: From John Adams to John Jay, 2 September 1785
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square Westminster Septr. 2. 1785
          
          Mr Temple is gone out as Consul General: whether he will be received or not in that Character, before a Treaty of Commerce is made, I know not. if he Should not and Should not be provided with Credentials as Minister he will probably wait for farther Instructions.
          I have not made any Proposition to the Ministry, as is customary, to Send a Minister Plenipotentiary to America, and I Shall not venture upon Such a Step without the Instructions of Congress. My own private opinion is that it would be adviseable to make the Proposition, and to insist upon it, even so far as to recal me if it is not done. These Appointments familiarize the People to the Idea of the Importance of the United States, and have much Weight in Europe. But these are not the most important Considerations. a British Minister at New York would constantly transmit Intelligence, to his Court, it is true: but true Intelligence is better than false, which now circulates with too little Controul and makes Impressions at Court and in Parliament which it is not easy to remove.
          If Congress, however, Should receive Mr Temple, whether they do or do not propose the Appointment of a Minister, they will no doubt appoint a Consul to reside in England—a Consul General to reside in London; with Power of Appointing Vice Consuls in England, Scotland and Ireland. Ireland is anxious to have one, and he would do great good. I am Sure I need not explain myself more fully on that Head. I have received many Applications; but as I have no Authority, and desire to have none, I have not transmitted them to you.— I have no Relations or Friends to promote: if I had I certainly should not promote or propose them merely for that Reason. indeed I should be afraid to propose them, least it should be for that reason although I might think them qualified and meretorious.
          The Consuls and Vice Consuls are very usefull to Ambassadors and Ministers in many Ways that I need not explain to you. There is generally a good Understanding between them, and there always will be when proper Men are appointed to both Places.
          I dont remember that I have ever proposed to Congress the Appointment of a Consul in Holland. I might have made some new Friends or obliged some old ones perhaps, by recommending them. I shall however recommend no one; but I cannot but think the Office would be usefull there, and in sweeden and Prussia too; for I Suppose the Treaty is concluded by this Time. Consuls would explore new Channells of Commerce and new Marketts for our Produce; as well as other Sources of Supply for Us, that We may become less dependent upon England, if she Should continue unreasonable. Our Tobacco and Oil might find Marketts enough where they would have less Duties to pay and procure a better Price.
          I know not whether Mr Barclay would wish, or be willing to be translated to London; but a Man of his Prudence and Judgment, Vigilance and Fidelity, would be wanted here. There are many others I hope who have those Virtues, and I dont mean to recommend one Man more than another.
          With great Respect I have the Honour / to be, Sir, your most obedient and / most humble Servant
          
            John Adams
          
        